Order filed January 14, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00903-CV
                                   ____________

  MARVIN ROHLING D/B/A TARGET MARKET MEDIA GROUP AND
              D/B/A BOTTOM LINE SIGNS, Appellant

                                         V.

                   LONE STAR SANDWICH LLC, Appellee


                 On Appeal from County Civil Ct at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1108956

                                    ORDER

      The notice of appeal in this case was filed November 6, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before January 24, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel consists of Justices Zimmerer, Spain and Hassan.